                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     RHAWN JOSEPH,                                      Case No. 19-cv-01294-LHK (VKD)
                                                        Plaintiff,
                                   9
                                                                                            INTERIM ORDER RE PLAINTIFF’S
                                                 v.                                         MOTION TO COMPEL DEPOSITIONS
                                  10

                                  11     CITY OF SAN JOSE, et al.,                          Re: Dkt. No. 55
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On October 11, 2019, plaintiff filed a motion to compel depositions and discovery. Dkt.

                                  15   No. 55. Ordinarily, this Court entertains discovery disputes via a jointly submitted letter brief,

                                  16   rather than by noticed motion. See https://cand.uscourts.gov/filelibrary/3438/Standing-Order-for-

                                  17   Civil-Cases-January-2019.pdf. Plaintiff’s motion does not comply with the undersigned’s

                                  18   discovery dispute resolution procedures. In the future, and absent leave of court to do otherwise,

                                  19   plaintiff must comply with those procedures before bringing a discovery dispute before the Court.

                                  20          However, for the presently pending motion, the Court will require defendants to submit

                                  21   their response to plaintiff’s motion by October 22, 2019. That response shall be no more than

                                  22   1500 words, in compliance with the Standing Order for Civil Cases. Absent leave of court, no

                                  23   reply will be permitted. Unless otherwise ordered, the matter will be deemed submitted on the

                                  24   papers without oral argument.

                                  25          IT IS SO ORDERED.

                                  26   Dated: October 15, 2019

                                  27
                                                                                                     VIRGINIA K. DEMARCHI
                                  28                                                                 United States Magistrate Judge
